Exhibit 10.1

 

LOGO [g331088g22t49.jpg]    Note Modification Agreement

This agreement is dated as of June 20, 2012 (the “Agreement Date”), by and
between TASER International, Inc. (the “Borrower”) and JPMorgan Chase Bank, N.A.
(together with its successors and assigns, the “Bank”). The provisions of this
agreement are effective on the date that this agreement has been executed by all
of the signers and delivered to the Bank (the “Effective Date”).

WHEREAS, the Borrower executed a Line of Credit Note dated as of June 4, 2010 in
the original principal amount of Ten Million and 00/100 Dollars
($10,000,000.00), (as same may have been amended or modified from time to time,
the “Note”) as evidence of an extension of credit from the Bank to the Borrower,
which Note has at all times been, and is now, continuously and without
interruption outstanding in favor of the Bank; and,

WHEREAS, the Borrower has requested and the Bank has agreed that the Note be
modified to the limited extent as hereinafter set forth in this agreement;

NOW THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

1. ACCURACY OF RECITALS. The Borrower acknowledges the accuracy of the Recitals
stated above.

2. DEFINITIONS. Capitalized terms used in this agreement shall have the same
meanings as in the Note, unless otherwise defined in this agreement.

3. MODIFICATION OF NOTE.

3.1 The provision in the Note captioned “Promise to Pay” is hereby amended as
follows: The date on which the entire balance of unpaid principal plus accrued
interest shall be due and payable immediately is hereby changed from June 30,
2013 to July 31, 2014.

3.2 The provision in the Note captioned “Principal Payments.” is hereby amended
to read as follows: Principal Payments. All outstanding principal and interest
is due and payable in full on July 31, 2014, which is defined herein as the
“Principal Payment Date”.

3.3 Each of the Related Documents is modified to provide that it shall be a
default or an event of default thereunder if the Borrower shall fail to comply
with any of the covenants of the Borrower herein or if any representation or
warranty by the Borrower herein or by any guarantor in any Related Documents is
materially incomplete, incorrect, or misleading as of the date hereof. As used
in this agreement, the “Related Documents” shall include the Note and all
applications for letters of credit, loan agreements, credit agreements,
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties, or any other instrument or document
executed in connection with the Note or in connection with any other obligations
of the Borrower to the Bank.

3.4 Each reference in the Related Documents to any of the Related Documents
shall be a reference to such document as modified by this agreement.

4. RATIFICATION OF RELATED DOCUMENTS AND COLLATERAL. The Related Documents are
ratified and reaffirmed by the Borrower and shall remain in full force and
effect as they may be modified by this agreement. All property described as
security in the Related Documents shall remain as security for the Note, as
modified by this agreement, and the Liabilities under the other Related
Documents.

5. BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
to the Bank that each of the representations and warranties made in the Note and
the other Related Documents and each of the following representations and
warranties are and will remain, true and correct until the later of maturity or
the date on which all Liabilities evidenced by the Note are paid in full:

5.1 No default, event of default or event that would constitute a default or
event of default but for the giving of notice, the lapse of time or both, has
occurred and is continuing under any provision of the Note, as modified by this
agreement, or any other Related Document.

5.2 No event has occurred which may in any one case or in the aggregate
materially and adversely affect the financial condition, properties, business,
affairs, prospects or operations of the Borrower or any guarantor or any
subsidiary of the Borrower.



--------------------------------------------------------------------------------

5.3 The Borrower has no defenses or counterclaims, offsets or adverse claims,
demands or actions of any kind, personal or otherwise, that it could assert with
respect to the Note or any other Liabilities.

5.4 The Note, as modified by this agreement, and the other Related Documents are
the legal, valid, and binding obligations of the Borrower and the other parties,
enforceable against the Borrower and other parties in accordance with their
terms, except as may be limited by bankruptcy, insolvency or other laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

5.5 The Borrower, other than any Borrower who is a natural person, is validly
existing under the laws of the State of its formation or organization. The
Borrower has the requisite power and authority to execute and deliver this
agreement and to perform the obligations described in the Related Documents as
modified herein. The execution and delivery of this agreement and the
performance of the obligations described in the Related Documents as modified
herein have been duly authorized by all requisite action by or on behalf of the
Borrower. This agreement has been duly executed and delivered by or on behalf of
the Borrower.

6. BORROWER COVENANTS. The Borrower covenants with the Bank:

6.1 The Borrower shall execute, deliver, and provide to the Bank such additional
agreements, documents, and instruments as reasonably required by the Bank to
effectuate the intent of this agreement.

6.2 The Borrower fully, finally, and forever releases and discharges the Bank,
its successors, and assigns and their respective directors, officers, employees,
agents, and representatives (each a “Bank Party”) from any and all causes of
action, claims, debts, demands, and liabilities, of whatever kind or nature, in
law or equity, of the Borrower, whether now known or unknown to the Borrower,
(i) in respect of the loan evidenced by the Note and the Related Documents, or
of the actions or omissions of any Bank Party in any manner related to the loan
evidenced by the Note or the Related Documents and (ii) arising from events
occurring prior to the date of this agreement.

6.3 To the extent not prohibited by applicable law, the Borrower shall pay to
the Bank:

6.3.1 All the internal and external costs and expenses incurred (or charged by
internal allocation) by the Bank in connection with this agreement (including,
without limitation, inside and outside attorneys, appraisal, appraisal review,
processing, title, filing, and recording costs, expenses, and fees).

7. EXECUTION AND DELIVERY OF AGREEMENT BY THE BANK. The Bank shall not be bound
by this agreement until (i) the Bank has executed this agreement and (ii) the
Borrower performed all of the obligations of the Borrower under this agreement
to be performed contemporaneously with the execution and delivery of this
agreement.

8. INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER. The
Note, as modified by this agreement, and the other Related Documents contain the
complete understanding and agreement of the Borrower and the Bank in respect of
any Liabilities evidenced by the Note and supersede all prior understandings,
and negotiations. If any one or more of the obligations of the Borrower under
this agreement or the Note, as modified by this Agreement, is invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining obligations of the Borrower shall not in any way be affected or
impaired, and the invalidity, illegality or unenforceability in one jurisdiction
shall not affect the validity, legality or enforceability of the obligations of
the Borrower under this agreement, the Note as modified by this agreement and
the other Related Documents in any other jurisdiction. No provision of the Note,
as modified by this agreement, or any other Related Documents may be changed,
discharged, supplemented, terminated, or waived except in a writing signed by
the party against whom it is being enforced.

9. GOVERNING LAW AND VENUE. This agreement shall be governed by and construed in
accordance with the laws of the State of Arizona (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under the Note or this agreement may be
brought by the Bank in any state or federal court located in the State of
Arizona, as the Bank in its sole discretion may elect. By the execution and
delivery of this agreement, the Borrower submits to and accepts, for itself and
in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of those courts. The Borrower waives any claim that the State of
Arizona is not a convenient forum or the proper venue for any such suit, action
or proceeding. This agreement binds the Borrower and its successors, and
benefits the Bank, its successors and assigns. The Borrower shall not, however,
have the right to assign the Borrower’s rights under this agreement or any
interest therein, without the prior written consent of the Bank.

10. COUNTERPART EXECUTION. This agreement may be executed in multiple
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts, taken together, shall constitute one and the same
agreement.

 

2



--------------------------------------------------------------------------------

11. NOT A NOVATION. This agreement is a modification only and not a novation. In
addition to all amounts hereafter due under the Note, as modified by this
agreement, and the other Related Documents, all accrued interest evidenced by
the Note being modified by this agreement and all accrued amounts due and
payable under the Related Documents shall continue to be due and payable until
paid. Except for the modification(s) set forth in this agreement, the Note, the
other Related Documents and all the terms and conditions thereof, shall be and
remain in full force and effect with the changes herein deemed to be
incorporated therein. This agreement is to be considered attached to the Note
and made a part thereof. This agreement shall not release or affect the
liability of any guarantor, surety or endorser of the Note or release any owner
of collateral securing the Note. The validity, priority and enforceability of
the Note shall not be impaired hereby. References to the Related Documents and
to other agreements shall not affect or impair absolute and unconditional
obligation of the Borrower to pay the principal and interest on the Note when
due. The Bank reserves all rights against all parties to the Note and the other
Related Documents.

12. TIME IS OF THE ESSENCE. Time is of the essence under this agreement and in
the performance of every term, covenant and obligation contained herein.

 

    Borrower:

Address:    7860 East McClan Drive #2

      Scottsdale, AZ 85260

    TASER International Inc.     By:  

/s/ Daniel M Behrendt

     

Daniel M Behrendt                                       CFO

      Printed Name                                                 Title    
Date Signed: June 28, 2012

BANK’S ACCEPTANCE

The foregoing agreement is hereby agreed to and acknowledged.

 

    Bank:     JPMorgan Chase Bank, N.A.     By:  

/s/ Hana Deiter

     

Hana Deiter                                                    SVP

      Printed Name                                                 Title    
Date Signed: 6/27/2012

 

3



--------------------------------------------------------------------------------

June 20, 2012

TASER International, Inc.

7860 East McClan Drive #2

Scottsdalc, Arizona 85260-1627

Attention: Daniel M. Behrendt, CFO

Dear Mr Behrendt:

JPMorgan Chase Bank, N.A. (the “Bank”) has made available to TASER
International, Inc. (the “Borrower”) a $10,000,000,00 revolving credit facility
(the “Facility”). Advances under the Facility are evidenced by a Line of Credit
Note dated June 4, 2010 executed by the Borrower and payable to the order of the
Bank in the principal amount of $10,000,000.00 (as renewed, modified or
replaced, the “Line of Credit Note”). The Facility is governed by a Credit
Agreement dated as of June 22, 2004 by and between the Borrower and the Bank (as
amended from time to time, the “Credit Agreement”). Capitalized terms used but
not otherwise defined in this letter shall have the same meanings here as
assigned to them in the Line oF Credit Note or the Credit Agreement.

Pursuant to Section 5.2 A of the Credit Agreement, the Borrower agreed to not
acquire any of its shares of capital stock. You have requested the Bank's
consent to permit you to repurchase shares of your capital stock.

The Bank agrees to permit the Borrower to repurchase common shares of its
capital stock for cash consideration not to exceed $20,000,000.00 in the
aggregate, and waives any violation of Section 5.2A of the Credit Agreement as a
result of such repurchase, Please understand that this consent and waiver does
not constitute an approval of any future repurchases of the Borrower's capital
stock, nor a waiver of any defaults that may currently exist or may subsequently
occur, including future violations of Section 5.2 A of the Credit Agreement.

This limited consent and waiver set shall not become effective unless and until
the Bank receives a duplicate original copy of this letter duly executed by the
Borrower. All terms and conditions of the Credit Agreement, the Line of Credit
Note and the other Related Documents are hereby ratified and confirmed. The
Borrower represents and warrants that all representations and warranties set
forth in the Credit Agreement, the Line of Credit Note and the other Related
Documents are true and correct as of the date that this letter is executed by
the Borrower and that no event of default has occurred and is continuing under
the Credit Agreement, the Line of Credit Note or the Related Documents.

Sincerely,

 

JPMORGAN CHASE BANK, N.A. By:   /s/ Hana M. Deiter Name:   Hana M. Deiter Title:
  Banker Senior — MM Address:   201 North Central Avenue, 21st Floor   Phoenix,
Arizona 85004-0073 Telephone:   602-221-2888 Acknowledged and agreed to on this
the 28 day of June, 2012 by: TASER INTERNATIONAL, INC. By:   /s/ Daniel M.
Behrendt Name:   Daniel M. Behrendt Title:   Chief Financial Officer



--------------------------------------------------------------------------------

LOGO [g331088g22t49.jpg]

 

Bank Contact for Questions:

    

Name:

   Gloria Ibarra-Zazueta  

Phone/Fax:

   520-792-5991  

Mailing Address:

   2 E Congress 2nd Flr      Tucson, AZ 85710

LOAN CLOSING DISBURSEMENT AGREEMENT

 

Borrower Name: Taser International, Inc

   Obligor/Obligation No: 80544284

Borrower         17800 N 85TH STREET

   Borrower’s Checking Account No.:

Address:          SCOTTSDALE, AZ 85255-9603

  

Loan Amount $ 10,000,000

                           Cost Center No.: 641781

 

I. Disbursements by Bank to:

Pay To (Payee Name):

     

Payment Instruction:

  Amount Paid  from
Borrower’s Checking
Acct:     Amount Paid from
Loan Proceeds by
Bank:     ¨  

Payment to JPMC Borrower

Account (see Acct No. above)

         

 

 

   

 

 

 

Wiring Instructions Attached or as follows:

(ABA No.):

  ¨  

Payment to JPMC Account of the Title Co/Escrow Agent/Attny/Third Party
(internal)

Account No.(with Bank):

         

 

 

   

 

 

 

Account No.:

  ¨   Wiring for Borrower Payoff/external DDA          

 

 

   

 

 

 

Other Instr:

  ¨   Wiring to a Title Co/Escrow Agent (external)          

 

 

   

 

 

    ¨   Wiring to Closing Attorney (external)          

 

 

   

 

 

    ¨   Wiring to a Third Party (external)          

 

 

   

 

 

 

Subtotal for Part I

      $ 0.00      $ 0.00         

 

 

   

 

 

 

II. Disbursements for Bank’s Fees, etc.1

          Borrower’s Checking
Acct. by Bank:     Loan Proceeds by
Bank:  

Late Fees

             

 

 

   

 

 

 

Outstanding Interest to         /         /         (date)

             

 

 

   

 

 

 

Loan Origination/Commitment Fee

             

 

 

   

 

 

 

Loan Modification Fee

             

 

 

   

 

 

 

Letter of Credit Fees

             

 

 

   

 

 

 

Other (specify)                                              

             

 

 

   

 

 

 

Other (specify)                                              

             

 

 

   

 

 

 

Subtotal for Part II

      $ 0.00      $ 0.00         

 

 

   

 

 

 

III. Disbursements by Bank for Fees to Others (This is in addition to any
fees/costs that Borrower has agreed to pay directly.)1

  

        

Bank to Pay To (Payee Name):

  Amount Paid from
Borrower’s Checking
Acct. by Bank:     Amount Paid from
Loan Proceeds by
Bank:  

Appraisal

           

 

 

 

 

   

 

 

 

Environmental Report or Audit

           

 

 

 

 

   

 

 

 

UCC/ Other Search Fee

    CT Lien   $ 6.00         

 

 

 

 

   

 

 

 

UCC Filing Fee

           

 

 

 

 

   

 

 

 

Certification Fee-Organizational Documents

           

 

 

 

 

   

 

 

 

Flood Determination Fee

           

 

 

 

 

   

 

 

 

Real Estate Recording Fees

           

 

 

 

 

   

 

 

 

Title Search/Insurance Fees

           

 

 

 

 

   

 

 

 

Other         Federal Tax Search              

      $ 6.00         

 

 

 

 

   

 

 

 

Other                                                             

           

 

 

 

 

   

 

 

 

Other                                                             

           

 

 

 

 

   

 

 

 

Subtotal for Part III

      $ 12.00      $ 0.00         

 

 

   

 

 

 

 

Page 1 of 2



--------------------------------------------------------------------------------

Summary (Recap of Subtotals from page 1)

  Amount Paid from
Borrower’s Checking
Acct. by Bank:     Amount Paid from
Loan Proceeds by
Bank:  

Subtotal for Part I

  $ 0.00      $ 0.00         

 

 

   

 

 

 

Subtotal for Part II

  $ 0.00      $ 0.00         

 

 

   

 

 

 

Subtotal for Part III

  $ 12.00      $ 0.00         

 

 

   

 

 

 

IV. Total Disbursements by Bank1

   

Total Disbursements by Bank (Total for Subparts I, II, and III above)

  $ 12.00      $ 0.00         

 

 

   

 

 

 

Certification:

By signing below, Borrower authorizes JPMorgan Chase Bank, N.A. and its
subsidiaries and affiliates (collectively, “Bank”) to issue checks or direct
fund transfers to the payees, in the amounts1, and per the instructions (if
applicable) set forth above in connection with the loan or other credit facility
described above (the “Loan”), if Borrower has instructed Bank to make payments
to be held in escrow with a title company, escrow company, or closing attorney,
Borrower acknowledges that Bank shall have no responsibility for tax reporting
or tax withholding for disbursements from escrow. With respect to payments to be
made directly by Bank, Borrower shall provide Bank with all documents determined
necessary or desirable by Bank to perform tax reporting and tax withholding, and
Borrower acknowledges that such disbursements may be delayed if Bank is not
provided with all of such information. Borrower also acknowledges that Borrower
may be responsible for paying other fees directly to third parties, such as
Bank’s counsel, and making other disbursements in connection with the Loan per
the terms of the loan documents. Borrower shall be responsible for all tax
reporting and withholding on all payees paid by Borrower. Bank may rely and act
on the instructions set forth herein, and Borrower shall indemnify, defend and
hold harmless Bank from and against any and all losses, costs, expenses, fees,
claims, damages, liabilities, and causes of action (“Claims”) in any way
relating to or arising from acting in accordance therewith, including without
limitation any Claims based on Bank’s negligence, but not its gross negligence
or willful misconduct, in the event of any conflict with any other instruction
set forth herein, the ABA# and Account # shall control.

 

/s/ Daniel M Behrendt

   

June 28, 2012

Signature of Authorized Person

    Date    

 

Printed Name of Authorized Person

   

 

1 

Subject to Bank’s reasonable adjustment and correction, including, without
limitation, updating loan payoff amounts to be funded through the date of the
loan payoff. Additional Fees, if applicable, may follow.

 

For Bank use only —

  

Authorizing Signatures:

  

(Two Required) (1)                                        
                                    

   (2)                                                                      
                           

Fac/Gr:            Print Name:                                 Auth
Level:            

   Print Name:                                              Auth
Level:            

Call Back Contact for CLS:

   Call Back Phone Number:

Rev. 09/11.

  

 

Page 2 of 2